Citation Nr: 1714403	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-41 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for recurrent tachycardia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in August 2016.

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence weighs in favor of a finding that recurrent tachycardia had onset during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for recurrent tachycardia have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision represents a full grant of the Veteran's claim, no discussion of VA's duties to notify and assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for recurrent tachycardia, which she asserts began during her active duty service.  

As an initial matter, the Board notes that the first indication of a diagnosis of tachycardia in the record is dated 2010, and reflects that the Veteran underwent treatment for the condition.  The Veteran reports that she has experienced tachycardic episodes for many years, and that while recent treatment has helped significantly, she has still occasionally experiences tachycardia.  Thus, the Board finds that the requirements for a current disability have been met.  Accordingly, the question becomes whether the disability is related to service. 

The Veteran's service treatment records do not indicate a diagnosis of tachycardia or any heart disability.  The service treatment records do include, however, reports of symptoms that the Veteran now asserts have been related to her diagnosis of tachycardia.  For example, the Veteran asserts that she had her first tachycardic episode following an electric shock in 1992.  The shock is documented in the record.  The record further reflects that the Veteran complained of a dizzy spell with lightheadedness in 1999, but her symptoms were noted by military clinicians to be related to anxiety.  Soon thereafter, however, an electrocardiogram was performed and was noted to be "abnormal," but it does not appear that any follow-up treatment was provided.  In 2004, the Veteran complained of a fluttering in her chest occurring multiple times over the past several months.  

Upon review, the Board finds that the evidence weighs in favor of a finding that the Veteran's current tachycardia began during her active duty military service.  The Veteran has consistently and credibly asserted that her symptoms began in service, and that these symptoms have now been identified as related to tachycardia.  While the Veteran is not necessarily competent to diagnose tachycardia, she is competent to give evidence that the symptoms she experienced are the same symptoms upon which her tachycardia diagnosis was based.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veteran's lay statements may be sufficient evidence in any claim for service connection and finds that, here, the benefit of the doubt must be given to the Veteran, particularly as there is no competent evidence to the contrary.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for recurrent tachycardia is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for recurrent tachycardia is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


